Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 and 15-20 directed to invention non-elected without traverse.  Accordingly, claims 11 and 15-20 have been cancelled.

Allowable Subject Matter
Claims 1 and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Mitanihara (US4836873A) nor Elliott (US9061779B2) disclose every single limitation as set forth, nor does the combination of Mitanihara and Elliott teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “after the leading and trailing strap ends are attached to one another and after the first gripper grips a first portion of the strap that forms the tensioned strap loop, control the actuator to cause the first gripper to impose a force on the first portion of the strap in a direction away from a second portion of the strap that forms the tensioned strap loop, wherein at least one component of the direction is aligned with a longitudinal axis of the strap” in combination with the other limitations of the claim. 
Claims 5-10 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725